Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8-10, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation “the second copper pipe” (line 4) lacks antecedent basis.  For examination purposes it is assumed that “the second copper pipe” is in reference to the “second metal outer pipe” (e.g. claim 4, line 5).
Regarding claim 8, the recitation “the fresh water inlet” (line 8) lacks antecedent basis.  For examination purposes it is assumed that “the fresh water inlet” is in reference to the “fresh water tangential inlet” (e.g. claim 8, line 2).
Further regarding claim 8, the recitation “the fresh water outlet” (lines 15-16) lacks antecedent basis.  For examination purposes it is assumed that “the fresh water outlet” is in reference to the “fresh water tangential outlet” (e.g. claim 8, lines 2-3).
Further regarding claim 15, the recitation “the first downward flow direction” (line 9-10) lack antecedent basis.  for examination purposes it is assumed that the “first downward flow direction” is in reference to the “first flow direction”: (e.g. claim 11, line 3).
Claims 6, 9, 10, and 16 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadkinson (US 4,228,848).
Regarding claim 11, Wadkinson discloses a heat exchanging device for exchanging heat from a first fluid to a second fluid, the heat exchange device comprising:
A first conduit for (See passage for first fluid 118) conveying the first fluid in a first flow direction (Figure 1), the first conduit including a double wall construction with an inner wall (24) and outer wall (22), the outer wall positioned concentrically radially outwardly from the inner wall and fixed thereto (Figures 1-2) defining a plurality of leak channels (82) there between, the leak channels extending along the first conduit in the first flow direction (Figures 1-2),
A second conduit (See passage for second fluid 116) for conveying the second fluid in a second flow direction (Figure 1), the second conduit including at least a portion of an outer surface (34) of the outer wall (i.e. 22) of the first conduit (i.e. the passage for first fluid 118) providing thermal contact between the second fluid in the second conduit and the first fluid in the first conduit to exchange heat between the first fluid in the first conduit and the second fluid in the second conduit (Col. 2, line 48 to Col. 3, line 3),
Where the first fluid breaching the inner wall without necessarily breaching the outer wall, and, the second fluid breaching the outer wall without necessarily breaching the inner wall, results in leak fluid, constituted by any first fluid that has breached the inner wall, or, any second fluid that has breached the outer wall, entering one or more of the plurality of leak channels, the leak fluid being conveyed in the one or more of the plurality of leak channels to facilitate detection (Figures 1-2 and Col. 3, lines 14-41: The 
Regarding claim 12, Wadkinson discloses a heat exchanging device as discussed above, where the leak channels are formed by grooves made on at least one of an outer surface of the inner wall or an inner surface of the outer wall (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an inner surface of the outer wall or an outer surface of the inner wall), where the inner wall is fixed in abutting relation to the outer wall after the grooves have been formed to define the plurality of leak channels (Figure 2).
Regarding claim 13, Wadkinson discloses a heat exchanging device as discussed above, where Wadkinson further discloses the inner wall is formed of a first metal inner pipe and the outer wall is formed of a second metal outer pipe (Col. 1, lines 36-62: Elements 20, 22, 24 each comprise metal), where the first metal inner pipe and the second metal outer pipe are selected to be thermally conductive (Col. 1, lines 36-62: Elements 20, 22, 24 are in thermal contact with each other), where the plurality of grooves are made on an outer surface of the first metal inner pipe such that when the outer surface of the first metal inner pipe is fixed in abutting relation to the inner surface of the second metal outer pipe the plurality of grooves on the outer surface of the first inner pipe and the abutting inner surface of the second metal outer pipe define the plurality of leak channels (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wadkinson (US 4,228,848) and Thompson et al. (US 5,740,857).
Regarding claim 1, Wadkinson discloses a heat exchanging device for exchanging heat from a first fluid at a first inlet temperature to a second fluid at a second inlet temperature lower than the first inlet temperature, the heat exchanging device comprising:
A first conduit (See passage for first fluid 118) for conveying the first fluid through gravity flow in a first downward flow direction from a first fluid inlet (84) at an upper end of the first conduit to a first fluid outlet (96) at a lower end of the first conduit (i.e. dependent upon orientation, where merely rotating the heat exchanging device of 
The first conduit including a double wall construction with an inner wall (24) and outer wall (22), the outer wall positioned concentrically radially outwardly from the inner wall and abutting thereto defining a plurality of leak channels (82) there between (Figures 1-2), the leak channels extending along the first conduit in the first downward flow direction towards the lower end of the first conduit (i.e. dependent upon orientation as noted above) (Figure 2),
A second conduit (See passage for second fluid 116) for conveying the second fluid in a second upward flow direction opposite to the first downward flow direction (i.e. dependent upon orientation as noted above) (Figure 2 and Col. 2, line 48 to Col. 3, line 3), the second conduit defined by an outer surface (34) of the outer wall (i.e. 22) of the first conduit (i.e. the passage for first fluid 118) and an inner surface (102) of an external tube (40) concentrically radially outwardly fixed from the outer wall of the first conduit (Figures 1-2), where the second fluid is conveyed under pressure (Figure 1: See pump 68) in the second upward flow direction (i.e. dependent upon orientation as noted above) while in thermal contact with the first fluid through the double wall of the first conduit to transfer heat from the first fluid to the second fluid (Col. 2, line 48 to Col. 3, line 3),
Where any second fluid breaching the inner wall without necessarily breaching the outer wall, and, any first fluid breaching the outer wall without necessarily breaching the inner wall, results in leak fluid, constituted by any second fluid that has breached the inner wall or any first fluid that has breached the outer wall, 
However, Wadkinson does not explicitly teach or disclose the first fluid as a waste water fluid and the second fluid as a fresh water fluid.
Thompson et al. teaches a heat exchanging device for exchanging heat from a waste water fluid (Figure 1: See waste liquid disposal) at a first inlet temperature to a fresh water fluid (Figure 1: See potable water supply) at a second inlet temperature, lower than the first inlet temperature (Col. 5, line 45 to Col. 6, line 16, see also Col. 1, lines 14-40), the heat exchanging device comprising: a first conduit (defined by 34) for conveying the waste water fluid through gravity flow (Col. 9, lines 15-16) in a first downward flow direction from a waste water fluid inlet (84) at an upper end of the first conduit to a waste water fluid outlet (96) at a lower end of the first conduit (Figures 1 and 5), and a second conduit (defined by 43) for conveying the fresh water fluid in a second upward flow direction (i.e. opposing gravity flow) (Figures 1, 5, and Col. 9, lines 15-16) opposite to the first downward flow direction (i.e. dependent upon orientation as noted above) (Figure 2), where heat is transferred from the waste water fluid to the fresh water fluid (Abstract).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat exchanger as disclosed by Wadkinson to exchange heat between a waste water fluid and a fresh water fluid as taught by Thompson et al. to improve thermal efficiency of a heat transfer 
Regarding claim 2, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses the leak channels are formed by a plurality of grooves made on at least one of an outer surface of the inner wall or an inner surface of the outer wall (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an inner surface of the outer wall or an outer surface of the inner wall), and where -after the plurality of grooves have been formed- the outer surface of the inner wall is fixed in abutting relation to the inner surface of the outer wall such that the plurality of grooves define the plurality of leak channels (Figure 2).
Note: The claimed phrase “after the plurality of grooves have been formed the outer surface of the inner wall is fixed in abutting relation to the inner surface of the outer wall” is being treated as a product by process limitation; that is, that the inner wall is inserted within the outer wall after a plurality of grooves are formed on the inner wall (i.e. method steps of assembly/manufacture).  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claim 3, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses the inner wall is formed of a first 
Regarding claim 4, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses the plurality of leak channels extend longitudinally along the first conduit (Col. 1, lines 36-43).  While Wadkinson discloses that the plurality of leak channels are spaced along the circumference of the first conduit with a spacing (Figure 2) and that the plurality of grooves having a depth (Figure 2) such that when the first metal inner pipe is fixed in abutting relation to the second metal outer pipe the outer surface of the inner pipe and the abutting inner surface of the outer pipe define the plurality of leak channels therebetween (Figure 2), Wadkinson does not explicitly teach or disclose leak channel spacing.
Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, Wadkinson does not explicitly teach or disclose leak channel depth.
Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the depth of leak channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing leak channel depth results in increased cross-sectional area of leak channels (and therefore reduced pressure drop through the leak channels). Therefore, since the general conditions of the claim, i.e. that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses the first conduit extends substantially longitudinally vertically from the upper end of the first conduit to the lower end of the first conduit to facilitate gravity flow of the first fluid in the first conduit and gravity flow of the leak fluid in the leak channels (i.e. dependent upon orientation as noted above) (Figure 2), and where the external tube of the second conduit is fixed a predetermined distance from the outer wall of the first conduit to facilitate thermal contact of the second fluid with the first fluid while the second fluid is conveyed within the second conduit and the first fluid is being conveyed in the first conduit (Figure 2).
Regarding claim 8, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses:

A first inlet vortex inducer (38) defining an inlet fluid cavity (28) in fluid communication with a first end of the second conduit (Figure 2: See location where 38 and 20 connect) and the first tangential inlet (Figure 2: See location where 38 and 64 connect), the first tangential inlet extending substantially tangentially from a circumference of the first inlet vortex inducer and tangentially directing the first fluid under pressure from the first tangential inlet to the first end of the second conduit formed by the inner surface of the external tube and the outer surface of the outer wall of the first conduit (Figures 1 and 2), and
A first outlet vortex reducer (36) defining an outlet fluid cavity (26) in fluid communication with a second end of the second conduit (Figure 2: See location where 36 and 20 connect), the second end longitudinally opposed to the first end (Figure 2) for receiving the first fluid from the second end of the second conduit and expelling the first fluid substantially tangentially to a circumference of the first outlet vortex reducer to the first tangential outlet (Figure 2).
While it is suggestive that Wadkinson discloses the fresh water inlet vortex inducer and the fresh water outlet vortex reducer as having substantially cylindrical shape (Figures 1-2), Wadkinson does not explicitly teach or disclose the fresh water inlet vortex inducer and the fresh water outlet vortex reducer as having substantially cylindrical shape.
Thompson et al. teaches a heat exchanging device for exchanging heat from a waste water fluid (Figure 1: See waste liquid disposal) at a first inlet temperature to a In re Dailey et al., 149 USPQ 47.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “vortex inducer” (line 4) and “vortex reducer” (line 11) constitute functional limitations, there being no differentiating structure recited.
Regarding claim 9, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a second fluid to a first fluid as discussed above, where Wadkinson further discloses:
Where the first inlet vortex inducer includes a first connection (Figure 2: See connection between 20 and 38) and a second connection (32) on opposite sides of the inlet fluid cavity (Figure 2),
The first connection being adapted to connect the first inlet vortex inducer to the external tube at the first end of the second conduit (Figure 2), and
The second connection being adapted to connect the first inlet vortex inducer to the outer surface of the outer wall of the first conduit axially near the second outlet (Figure 2) such that the inlet fluid cavity extends longitudinally along the outer wall of the first conduit from the first connection to the second connection (Figure 2), and
Where the first outlet vortex reducer includes a first connection (Figure 2: See connection between 20 and 36) and a second connection (30) on opposite sides of the outlet fluid cavity (Figure 2),
The first connection being adapted to connect the first outlet vortex reducer to the external tube at the second end of the second conduit (Figure 2), and
The second connection being adapted to connect the first outlet vortex reducer to the outer surface of the outer wall of the first conduit axially near the second inlet 
Regarding claim 17, Wadkinson discloses a heat exchanging device as discussed above, further comprising an external tube (20) concentrically radially outwardly fixed to the first conduit (Figures 1-2), the second conduit defined by the outer surface of the outer wall of the first conduit and an inner surface of the external tube (Figures 1-2),
Where the second fluid is under pressure (Figure 1: See pump 68) and the second conduit comprises a second fluid inlet (Figure 2: See line 64) for receiving the second fluid, and a second fluid outlet (Figure 2: See line 58) for expelling the fresh water (Figure 2),
Where the first conduit comprises a first fluid inlet (84) for receiving the first fluid (Figure 2), and a first fluid outlet (96) for expelling the waste fluid (Figure 2), the waste fluid outlet mechanically connectable to a downstream first fluid pipe (98) (Figure 2), and
Where the leak channels extend axially beyond the external tube to expose the leak fluid axially beyond the external tube and permit detection of the leak fluid (Figures 1-2 and Col. 3, lines 14-41: The heat exchanging device is configured to detect leakage of either the first and second fluids).
However, Wadkinson does not explicitly teach or disclose the first fluid as a waste water fluid and the second fluid as a fresh water fluid.
Thompson et al. teaches a heat exchanging device for exchanging heat from a waste water fluid (Figure 1: See waste liquid disposal) at a first inlet temperature to a 
Regarding claim 18, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses:
A first inlet vortex inducer (38) defining an inlet fluid cavity (28) in fluid communication with a first end of the second conduit (Figure 2: See location where 38 and 20 connect) and the first inlet (Figure 2: See location where 38 and 64 connect), the first inlet extending substantially tangentially from a circumference of the first inlet vortex 
A first outlet vortex reducer (36) defining an outlet fluid cavity (26) in fluid communication with a second end of the second conduit (Figure 2: See location where 36 and 20 connect), the second end longitudinally opposed to the first end (Figure 2) for receiving the first fluid from the second end of the second conduit and expelling the first fluid substantially tangentially to a circumference of the first outlet vortex reducer to the first outlet (Figure 2).
While it is suggestive that Wadkinson discloses the fresh water inlet vortex inducer and the fresh water outlet vortex reducer as having substantially cylindrical shape (Figures 1-2), Wadkinson does not explicitly teach or disclose the fresh water inlet vortex inducer and the fresh water outlet vortex reducer as having substantially cylindrical shape.
Thompson et al. teaches a heat exchanging device for exchanging heat from a waste water fluid (Figure 1: See waste liquid disposal) at a first inlet temperature to a fresh water fluid (Figure 1: See potable water supply) at a second inlet temperature, lower than the first inlet temperature (Col. 5, line 45 to Col. 6, line 16, see also Col. 1, lines 14-40), the heat exchanging device comprising at least: a first conduit (defined by 34) for conveying the waste water fluid (Col. 9, lines 15-16), a second conduit (defined by 43) for conveying the fresh water fluid (Col. 9, lines 15-16), a fresh water inlet (54) for receiving the fresh water fluid (Figure 5), a fresh water outlet (57) for expelling the fresh water fluid (Figure 5), a fresh water inlet vortex inducer (55) having a substantially In re Dailey et al., 149 USPQ 47.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “vortex inducer” (line 2) and “vortex reducer” (line 9) constitute functional limitations, there being no differentiating structure recited.
Regarding claim 19, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a second fluid to a first fluid as discussed above, where Wadkinson further discloses:

The first connection being adapted to connect the first inlet vortex inducer to the external tube at the first end of the second conduit (Figure 2), and
The second connection being adapted to connect the first inlet vortex inducer to the outer surface of the outer wall of the first conduit axially near the second outlet (Figure 2) such that the inlet fluid cavity extends longitudinally along the outer wall of the first conduit from the first connection to the second connection (Figure 2), 
facilitating thermal contact between the first fluid and the second fluid while the first fluid is in the first inlet vortex inducer (Figure 1).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wadkinson (US 4,228,848) and Thompson et al. (US 5,740,857), and further in view of Glass (US 2015/0107806).
Regarding claim 5, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses:
Where the first metal inner pipe forming the inner wall defines a drain waste vent pipe with the plurality of grooves extending along the outer surface thereof such that the grooves on the outer surface of the drain waste vent pipe and the abutting inner surface of the second metal outer pipe define the plurality of leak channels (Figure 2 and Col. 4, 
Where the first metal inner pipe forming the inner wall extends axially below (i.e. dependent upon orientation as noted above) the external tube of the second conduit to facilitate connection of the drain waste vent pipe to a plumbing system (Figure 2: The first metal inner pipe has a length that extends beyond a length of the external tube), and Where the second metal outer pipe forming the outer wall and the plurality of leak channels terminate axially below (i.e. dependent upon orientation as noted above) the external tube of the second conduit in the first downward flow direction to expose the leak channels (e.g. see element 70) permitting detection of the leak fluid (Figure 2 and Col. 3, lines 14-41: The second metal outer pipe has a length that extends beyond a length of the external tube).
While Wadkinson discloses that the first metal inner pipe and the second metal outer pipe comprise metal (Col. 1, lines 36-62: Elements 20, 22, 24 each comprise metal), Wadkinson does not explicitly teach or disclose that the first metal inner pipe and the second metal outer pipe comprise copper.
Glass teaches a heat exchanging device, comprising: at least one tube, where the at least one tube comprises copper (Paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pipes as disclosed by Wadkinson from materials as taught by Glass to improve heat transfer efficiency of a heat transfer system by forming pipes that convey heat transfer fluids from materials having exceptional thermal conductivity.  Note: It has been held to be within the general skill of a worker in the art to select a known material In re Leshin, 125 USPQ 416.
Regarding claim 6, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses the plurality of grooves are made on an outer surface of the drain waste valve pipe (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe).
While Wadkinson discloses leak channels, Wadkinson does not explicitly teach or disclose leak channel spacing.
Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the spacing of leak channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that decreasing leak channel spacing results in increased thermal transfer between the first metal inner pipe and the second metal outer pipe. Therefore, since the general conditions of the claim, i.e. that leak channel spacing is variable, were disclosed in the prior art by Wadkinson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the leak channels as disclosed by Wadkinson with a spacing of less than 0.2 inches such that there are about 15 grooves along circumference per inch to improve a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, while Wadkinson discloses drain waste vent pipes, Wadkinson does not explicitly teach or disclose drain waste vent pipe diameter.
Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing (i.e. diameter) of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the diameter of tubular elements is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing tubular element diameter results in an increased mass flow rate through a heat exchanger (i.e. increased heat transfer capacity). Therefore, since the general conditions of the claim, i.e. that drain waste vent pipe diameter is variable, were disclosed in the prior art by Wadkinson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the drain waste vent pipe as disclosed by Wadkinson with a diameter between 2 and 4 inches to improve a heat transfer capacity of a heat exchanging device by increasing a mass flow rate of a heat transfer fluid through a heat exchanger.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wadkinson (US 4,228,848) and Thompson et al. (US 5,740,857), and further in view of Cosby (US 2012/0318483) and MacKelvie (US 2017/0167804).
Regarding claims 10 and 20, Wadkinson as modified by Thompson discloses a heat exchanging device for exchanging heat from a waste water fluid to a fresh water fluid as discussed above, where Wadkinson further discloses: a baffle system located within the second conduit and extending from the fresh water inlet vortex inducer to the fresh water outlet vortex reducer (100) (Figures 1-2), the baffle system including a plurality of longitudinal bars (i.e. 100) within the second conduit from the first end of the second conduit to the second end of the second conduit and between the outer surface of the outer wall of the first conduit and the inner wall of the external tube (Figures 1-2).  However, Wadkinson does not explicitly teach or disclose the baffle system as comprising interleaved elements.
Cosby (Figure 5 for example) teaches a heat exchanging device (10), comprising at least: a first conduit (Defined by interior of 12) and a second conduit (defined by a space between 12 and 18), and a baffle system (29), where the baffle system is located within the second conduit and extending from a fresh water inlet vortex inducer (e.g. 20) to a fresh water outlet vortex reducer (e.g. 22), where the baffle system has a plurality of interleaved elements forming a cylindrical mesh with the elements alternatingly connected to each other to form a zig-zag flow path longitudinally within the second conduit from a first end of the second conduit to a second end of the second conduit (Figure 5 and Paragraphs 81-83: The baffle system is defined by a plurality of spiral or non-spiral wire strands that are woven together and fills the space defined by the 
Further, while Wadkinson as modified by Cosby discloses a heat exchanging device comprising a baffle system form of a woven cylindrical mesh, and while Wadkinson as modified by Cosby acknowledges that the baffle system may have spirals of wire or non-spiral wound wire that fills the space defined by the second conduit (Paragraph 83 of Cosby), Wadkinson as modified by Cosby does not explicitly teach or disclose the baffle system as including cylindrical hoops and longitudinal bars (i.e. a baffle system including circumferential and longitudinal elements).
MacKelvie teaches a heat exchanging device (100), comprising at least: a first conduit (Defined by interior of 14) and a second conduit (defined by a space between 1 and 14), and a baffle system (200), where the baffle system is located within the second conduit and extending from a fresh water inlet vortex inducer (e.g. 10) to a fresh water outlet vortex reducer (e.g. 11), where the baffle system has a plurality of interleaved cylindrical hoops and longitudinal bars forming a cylindrical mesh with the hoops alternatingly connected to radially outer and inner surfaces of the longitudinal bars to form a zig-zag flow path longitudinally within the second conduit from the first end of the second conduit to the second end of the second conduit (Figures 16-17 and Paragraphs 68-69, see also Figure 1: The baffle system is defined by a first plurality of hoop-like .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wadkinson (US 4,228,848).
Regarding claim 14, Wadkinson discloses a heat exchanging device discussed above, where Wadkinson further discloses the plurality of leak channels extend longitudinally along the first conduit (Col. 1, lines 36-43).  While Wadkinson discloses that the plurality of leak channels are spaced along the circumference of the first conduit with a spacing (Figure 2) and that the plurality of grooves having a depth (Figure 2) such that when the first metal inner pipe is fixed in abutting relation to the second metal outer pipe the outer surface of the inner pipe and the abutting inner surface of the outer pipe define the plurality of leak channels therebetween (Figure 2), Wadkinson does not explicitly teach or disclose leak channel spacing.
Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, Wadkinson does not explicitly teach or disclose leak channel depth.
Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the depth of leak channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing leak channel depth results in increased cross-sectional area of leak channels (and therefore reduced pressure drop through the leak channels). Therefore, since the general conditions of the claim, i.e. that leak channel depth is variable, were disclosed in the prior art by Wadkinson, it is not In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wadkinson (US 4,228,848), and further in view of Glass (US 2015/0107806).
Regarding claim 15, Wadkinson discloses a heat exchanging device as discussed above,
Where the first fluid defines a waste fluid and the first metal inner pipe forming the inner wall defines a drain waste vent pipe with grooves extending along the outer surface thereof to define the leak channels (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe),
Where the first metal inner pipe forming the inner wall extends axially below the external tube of the second conduit (i.e. dependent upon orientation) to facilitate connection of the drain waste vent pipe to a plumbing system (Figure 2), and

While Wadkinson discloses that the first metal inner pipe and the second metal outer pipe comprise metal (Col. 1, lines 36-62: Elements 20, 22, 24 each comprise metal), Wadkinson does not explicitly teach or disclose that the first metal inner pipe and the second metal outer pipe comprise copper.
Glass teaches a heat exchanging device, comprising: at least one tube, where the at least one tube comprises copper (Paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the pipes as disclosed by Wadkinson from materials as taught by Glass to improve heat transfer efficiency of a heat transfer system by forming pipes that convey heat transfer fluids from materials having exceptional thermal conductivity.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, Wadkinson discloses a heat exchanging device as discussed above, where Wadkinson further discloses the plurality of grooves are made on an outer surface of the drain waste valve pipe (Figure 2 and Col. 4, lines 21-35: The leak channels are defined by grooves on either an outer surface of the first metal inner pipe or and inner surface of the second metal outer pipe).

Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing of tubular elements (e.g. 22, 24, 26) are determined and governed by well-known thermodynamic and hydrodynamic considerations (Col. 4, lines 7-20).  Therefore, the spacing of leak channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that decreasing leak channel spacing results in increased thermal transfer between the first metal inner pipe and the second metal outer pipe. Therefore, since the general conditions of the claim, i.e. that leak channel spacing is variable, were disclosed in the prior art by Wadkinson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the leak channels as disclosed by Wadkinson with a spacing of less than 0.2 inches such that there are about 15 grooves along circumference per inch to improve a heat transfer capacity of a heat exchanging device by increasing thermal contact between concentrically nested pipes.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, while Wadkinson discloses drain waste vent pipes, Wadkinson does not explicitly teach or disclose drain waste vent pipe diameter.
Wadkinson does, however, disclose that the thicknesses and spacing of fins (e.g. 100, 106, and 112) as well as the thicknesses and radial spacing (i.e. diameter) of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0113067 discloses off-axis vortex inducers.
US 4,529,033 discloses a heat exchanger system.
US 2016/0216045 discloses various baffle systems.
US 1,862,219 discloses various turbulence generating structures.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763